Citation Nr: 0812867	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (RO).  The veteran appealed from rating decisions of 
April 2004 and December 2005, in which, respectively, the RO 
denied entitlement to service connection for a left shoulder 
disorder and for a right leg disorder.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007).
 

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that any left shoulder disorder was present in service; that 
any current left shoulder disorder is related to service; 
that arthritis of the left shoulder manifested itself to a 
compensable degree within a year following separation from 
active duty; or that any current left shoulder disorder was 
caused or aggravated by service-connected disorder.

2.  The preponderance of the evidence is against a finding 
that any right leg disorder was present in service; or that 
any current left shoulder disorder is related to service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated during military service, or aggravated by service-
connected disorder; and arthritis of the left shoulder may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  A right leg disorder was not incurred in or aggravated 
during military service, or aggravated by service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a number of letters 
sent to the veteran between January 2004 and October 2006, 
which fully addressed all four notice elements.  The 
information contained in these letters informed the veteran 
of what evidence was required to substantiate a claim for 
service connection.  The veteran was also notified of his and 
VA's respective duties for obtaining evidence, and was asked 
to submit evidence and/or information in his possession to 
the agency of original jurisdiction (AOJ).  

At least some of the notice letters were sent before the 
initial AOJ decisions in this matter, thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claims decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision, statement of the case, and supplemental statement 
of the case-provide the claimant with notice of law 
applicable to the specific claim on appeal.  Id.  The RO has 
provided the veteran such notice to his specific claims 
throughout the appeal in the respective statements of the 
case and in multiple supplemental statements of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records, 
reports of VA examinations, and VA and private medical 
records of treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  VA examinations 
were provided in connection with these claims. 

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for a 
left shoulder disorder and for a right leg disorder.  The 
veteran claims that he has a left shoulder disorder that is 
due to his service-connected left elbow and hand 
disabilities.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a) (2007).  To establish service connection, three 
elements must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Logically, the disorder claimed as the proximate 
cause of a second disorder must be a "service-connected" 
disorder.

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.  That is, if a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006.  
The new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  VA has indicated that the purpose of the regulatory 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, VA also made clear 
in the comments to the new regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  

This had not been VA's practice before, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given the substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 in effect before the change because that 
version is more favorable to the claimant.  It is more 
favorable because it does not require the establishment of a 
baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable. Ortiz, 274 
F.3d at 1365.

The claims file does contain sufficient medical evidence 
showing current diagnoses involving the left shoulder and 
right leg.  A January 2004 VA examination report contains 
diagnoses of status post a left rotator cuff repair, and 
shoulder symptoms are consistent with a diagnosis of adhesive 
capsulitis.  There is also evidence, discussed below, of 
osteoarthritis of the left shoulder secondary to the 
veteran's advanced rotator cuff arthropathy.  The report of a 
June 2007 VA examination contains a diagnosis that the 
veteran's right leg condition was muscle atrophy as a result 
of the veteran's stroke or cerebrovascular accident.  Because 
the record contains competent medical evidence of these 
current disorders-discussed more fully below-and no 
evidence to the contrary, the Board concedes the presence of 
such disabilities.

Therefore, with respect to the claimed left shoulder disorder 
and right leg disorder, the question is whether one or both 
were incurred in or were aggravated by active military 
service; were shown to be proximately due to, or the result 
of, a service-connected disease or injury; or, in the case of 
arthritis, became manifest to a compensable degree within one 
year of separation from active duty. 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

The service medical records contain no indication of any 
symptoms in service associated with the claimed left shoulder 
or right leg disorders; except that a treatment note in July 
1945 shows complaints of pains and cramps of both legs for 
the previous two months, which was diagnosed as myositis.  No 
later service medical records show any complaints, findings, 
or assessments referable to that condition or any other 
condition of the left shoulder or right leg.  During the 
October 1945 discharge examination, the examiner made no 
abnormal findings pertaining to the left shoulder or right 
leg.

Review of the medical records on file shows that post-service 
medical records consist of VA and private medical records 
dated from 1946 through July 2007.  VA treatment records show 
that when seen in September 1993 for an unrelated 
ophthalmology consult, the veteran reported a past medical 
history of a cerebrovascular accident in 1987 with right leg 
and arm weakness.

None of the competent medical evidence shows the presence of 
any left shoulder symptoms prior to 1995.  VA treatment 
records in August 1995 show that the veteran was seen for 
complaints of bilateral shoulder pain, which had been present 
for several months.  The assessment at that time was 
bilateral shoulder tendonitis unimproved with nonsteroidals.  
When seen in December 1995, the assessment was shoulder 
tendonitis, status post steroid injection, painful at times, 
but improved since injected.  

A VA treatment record in May 1996 shows that the veteran 
reported complaints of bilateral shoulder pain.  The 
assessment at that time included degenerative arthritis in 
the shoulders.  A VA treatment note dated in September 1996 
contains an assessment of status post CVA: Right leg greater 
than right arm; stable.

A March 1998 VA treatment record includes an assessment of 
(1) difficulty walking; secondary to previous stroke with 
right hemiparesis.  "I don't detect any localized left 
(corrected to "right" in addendum) leg weakness"; and (2) 
left shoulder pain; tenderness over the biceps tendon, 
decreased range of motion in all directions both active and 
passive; pain most likely due to biceps tendonitis, possibly 
adhesive capsulitis.  

VA treatment records in June 1998 show that the veteran was 
seen for recurrent pain of the left shoulder.  The report 
contains a diagnostic impression of biceps tendonitis.

Private medical records include an August 2003 operative 
report showing that the veteran underwent surgery on his left 
shoulder.  The report contains a history that the veteran 
sustained a fall in April 2003 with left shoulder pain and 
trauma.  An MRI showed a rotator cuff tear-a full thickness 
tear of the supraspinatis with retraction and atrophy of the 
muscle.  The veteran had superior migration of the humeral 
head; and there was marked tendinopathy and linear signals 
consistent with partial tearing of the infraspinatus.  The 
report noted that it was felt that the MRI represented more a 
picture of a chronic rotator cuff injury; but the veteran had 
had severe pain since the recent fall.   The preoperative 
diagnosis was (1) left shoulder rotator cuff tear; (2) 
subacromial impingement; and (3) severe AC acromio-clavicular 
degenerative joint disease.  The left shoulder procedure 
included arthroscopic subacromial decompression; distal 
clavicle resection; and major debridement of rotator cuff 
remnants, synovectomy and bursectomy.  The post operative 
diagnosis was the same as prior to surgery except that the 
rotator cuff tear was further described as massive. 

In a letter dated in November 2003, Donald E. O'Malley, M.D., 
stated that the veteran underwent arthroscopic surgery in 
August 2003, but unfortunately, the cuff could not be 
repaired and the veteran ended up with a chronic rotator cuff 
deficient surgery on a rotator cuff deficient shoulder.  Dr. 
O'Malley stated that this would be a chronic condition; which 
he characterized as a chronic rotator cuff tear of the left 
shoulder, and unreparable massive tear of the rotator cuff 
with advancing osteoarthritis of the left shoulder secondary 
to his advanced rotator cuff arthropathy. 

A January 2004 VA examination report shows that the examiner 
examined the veteran's left shoulder and was cognizant of the 
essential nexus question-of whether the veteran's left 
shoulder condition and rotator cuff surgery were secondary to 
his service-connected elbow and hand disabilities.  The 
report contains a medical history that the veteran was quite 
debilitated, walked with a cane, and required assistance 
getting to the examination room.  The veteran had a 
cerebrovascular accident 14 years before with right-sided 
residual.  The veteran reported complaints of left shoulder 
pain and significant weakness, and of trouble using his left 
upper extremity.  X-ray examination showed osteolysis of the 
acromion of the left shoulder.  

After examination, the report contains the following 
diagnosis.  The veteran presented as a frail debilitated man 
with multiple medical issues, including a cerebral vascular 
accident 14 years ago with right-sided weakness.  He was 
status post a left rotator cuff repair in August 2003 as a 
result of a fall sustained in April 2003.  He suffered many 
postoperative complications, including mini-strokes with 
resultant one-month convalescence in a nursing home, and 
pneumonia.  His shoulder symptoms are consistent with a 
diagnosis of adhesive capsulitis.  At the conclusion to the 
diagnosis, the examiner opined that neither the left rotator 
cuff tear, nor the fall that precipitated it were secondary 
to the veteran's left elbow chip fracture or left thumb 
fracture.

The report of a June 2007 VA examination shows that the 
veteran reported complaints of morning stiffness and aching 
pain to his calf and to the back of his thighs, which had 
been occurring for many years.  This was progressively 
becoming worse on the right side.  He reported that he had 
associated symptoms of swelling and soreness.  The veteran 
reported that his symptoms started in the 1950s.  The veteran 
indicated that the symptoms were possibly due to working 
around weapons and missions during service, but he denied any 
impact injury to the legs.  The examiner noted that the 
veteran had a history of a cerebrovascular accident that had 
caused the veteran to become slightly paralyzed to the right 
side.  

After examination, the report contains a diagnosis that the 
condition was muscle atrophy as a result of the veteran's 
stroke or cerebrovascular accident, which was not service-
related.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for either of the claimed disorders on 
appeal.  In summary, there is no indication in service of any 
symptoms in service associated with a left shoulder or right 
leg disorder.  

After service, there was no evidence of arthritis within the 
first year after service.  See 38 C.F.R. § 3.307, 3.309.  As 
discussed above, the first indication of any potentially 
relevant pathologies were in the 1990s, several decades after 
service, which ended in October 1945.  Post-service medical 
records showing no indication until many years after service 
are probative evidence against a nexus with service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

As discussed above, the only medical opinions addressing the 
current claims are not in favor of the veteran's assertion 
that he has a left shoulder disorder or a right leg disorder, 
which are related to service, or-in the case of the right 
shoulder condition-proximately due to, or the result of, a 
service-connected disability.  Those opinions, contained in 
the January 2004 and June 2007 VA examination reports, 
basically are to the effect that the left shoulder disorder 
and right leg disorder were not related to any event in 
service; and that the left shoulder disorder was not due to 
the service-connected left elbow or hand disabilities.  There 
are no countervailing opinions in the veteran's favor.  
Further, none of the medical evidence on file shows that any 
arthritis was manifest within the first year after service. 

Based on the foregoing, the Board concludes that the claims 
for service connection for a left shoulder disorder and for a 
right leg disorder, must both be denied.  After considering 
all the evidence, the Board finds that the preponderance of 
the evidence is against these claims.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007).  The Board concludes that 
the claimed disorders on appeal were not incurred in or 
aggravated by service; nor in the case of arthritis, become 
manifested to a compensable degree within one year of 
separation from active duty; nor were either proximately due 
to any service-connected disability to include by way of 
aggravation.  As the preponderance of the evidence is against 
the claims for service connection for the disorders of the 
left shoulder and right leg, the benefit-of-the-doubt rule 
does not apply, and both of the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran has testified as to his belief that his 
claimed disorders on appeal are related to service or to 
service-connected disability, he is a layman, and as such has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a right leg disorder is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


